                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 at WINCHESTER

GARY FLEMING,                                 )
                                              )
Petitioner,                                   )
                                              )          Case No. 4:16-cv-49
v.                                            )
                                              )          Judge Mattice
UNITED STATES OF AMERICA,                     )
                                              )
Respondent.                                   )

                              MEMORANDUM OPINION

       Before the Court is Petitioner’s motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 (Doc. 1) and the Government’s Motion to Deny and Dismiss

with Prejudice Petitioner’s § 2255 Motion (Doc. 4).

       In his § 2255 motion, Petitioner challenges his classification as a career offender

under § 4B1.1 of the United States Sentencing Guidelines in light of Johnson v. United

States, 135 S. Ct. 2551, 2563 (2015), which held that the residual clause of the identically-

worded Armed Career Criminal Act, 28 U.S.C. § 924(e), is unconstitutionally vague in

violation of the Due Process Clause. However, the United States Supreme Court since has

ruled in Beckles v. United States, 137 S. Ct. 886 (2017), that the United States Sentencing

Guidelines are not amenable to the vagueness challenge that was successful in Johnson,

foreclosing Petitioner’s argument.

       Accordingly, the Government’s Motion to Deny Petitioner’s § 2255 Motion as

Meritless and to Dismiss it with Prejudice (Doc. 4) will be GRANTED. Petitioner’s §

2255 Motion (Doc. 1) will be DENIED and this action will be DISMISSED WITH
PREJUDICE. The Government’s Motion for Extension of Time to File a Response (Doc.

2) and Motion to Defer Ruling Pending Beckles (Doc. 3) will be DENIED AS MOOT.

       The Court further will CERTIFY that any appeal from this action would not be

taken in good faith and would be totally frivolous. Therefore, this Court will DENY

Petitioner leave to proceed in forma pauperis on appeal. See Fed. R. App. P. 24. Finally,

Petitioner having failed to make a substantial showing of the denial of a constitutional

right, a certificate of appealability SHALL NOT ISSUE. 28 U.S.C. § 2253; Fed. R. App.

P. 22(b).

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.




                                                  /s/ Harry S. Mattice, Jr._____
                                                  HARRY S. MATTICE, JR.
                                               UNITED STATES DISTRICT JUDGE




                                           2
